Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 1-2, 5-12, 14-23, as originally filed 06 JUL. 2021, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 JUL. 21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-2, 5-10 and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 10-13: after "the clip including… a second leg" (line 11) the recitation(s) of ”a second leg” (line 13) is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "second leg" or if this is suggesting an additional "second leg". It is suggested to use the phrase --the second leg-- (line 13) and the Examiner interpreted this claim as such.

Cl. 22 ln. 1: the recitation of "according to claim 13" is vague, indefinite, and confusing as as rendering these claims dependent from a claim that does not exist. It is suggested to replace "13" with --11-- and the claim has been interpreted as such.

Claims 2, 5-10, and 23 though not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102 or § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim(s) 1-2, 5-12, 14-23  is/are rejected under 35 U.S.C. 102((a)(1)(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marchesi US 20170298634 A1.
As per claim 1 Marchesi teaches an architectural wall panel comprising: 

a generally rectangular face plate having an upper end, a lower end, a front surface and a rear surface (see "generally rectangular" face plates of 3, 3, FIG. 1; these are recognized as having an "upper end" towards the top of the figure, a "lower end" towards the bottom, a "front surface" facing outward to the left, and a "rear surface", hidden from view, facing rearward towards the right), the front surface facing in a forward direction and the rear surface facing in a rearward direction, the rearward direction being opposite of the forward direction, 
an upper flange (portion of panels proximate first channel portion means 29, FIG. 3) generally extending from the upper end of the face plate in the rearward direction and including a first projection (first channel portion means 29, FIG.3), 
the first projection (first channel portion means 29, FIG.3) extending laterally relative to the rearward direction and including a front side and a rear side (see "extending laterally" FIG. 1; see front —leftward facing— side and rear —rightward facing— sides of means 29, FIG. 3), 
a lower flange (portion of panels proximate second channel portion means 31, FIG. 3) generally extending from the lower end of the face plate in the rearward direction and terminating in a clip (second channel portion means 31, FIG. 3), 
the clip (second channel portion means 31, FIG. 3) including a first leg (left side of 31, FIG. 3) extending toward the upper flange (portion of panels 
the first leg (left side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) being configured to engage a front side of a first projection (first channel portion means 29, FIG.3) of a second architectural wall panel positioned below the architectural wall panel (see left side of 31 "configured to engage" —or "capable of engaging"—, FIG. 3 ), and 
the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) being configured to engage a rear side of the first projection (first channel portion means 29, FIG.3) of the second architectural wall panel (see right side of 31 "configured to engage" —or "capable of engaging"—, FIG. 3 ), 
the first and second legs of the clip (second channel portion means 31, FIG. 3) being spaced apart from one another and defining a minimum gap therebetween as a first effective width (see width between left and right sides of 31, FIG. 3), 
the front side and the rear side of the first projection (first channel portion means 29, FIG.3) being spaced apart and defining a minimum dimension therebetween as a second effective width (see width between left and right sides of 29, FIG. 3), 
the second effective width being greater than the first effective width (FIG. 3) whereby the first and second legs of the clip (second channel portion means 31, FIG. 3) exert a pinching force on the first and second sides of the first 
In other words, the examiner's position is that Marchesi inherently performs the limitation of "exert a pinching force".
However, in the alternative, if Marchesi does not disclose "exert a pinching force", then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the panels of Marchesi by including the "pinching force" in order to maintain the panels in position when assembling and prevent their separation once installed.

As per claim 2 Marchesi teaches the limitation according to claim 1, wherein the first leg (left side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) is generally planar (see FIG. 3). 

As per claim 5 Marchesi teaches the limitation according to claim 1, wherein at least a part of the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends obliquely relative to the upper flange (see area between 31 and 17, FIG. 3). 



As per claim 7 Marchesi teaches the limitation according to claim 1, wherein the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends beyond a perimeter of the face plate defined by the lower end (see FIG. 3; note the elements extend rightwards—or "beyond" the perimeter defined at the left of the element). 


As per claim 8 Marchesi teaches the limitation according to claim 1, wherein the first leg (left side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends to a position on one side of a perimeter of the face plate defined by the lower end and the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends to a position on an opposing side of the perimeter of the face plate defined by the lower end (see "opposing side" as broadly claimed, FIG. 3). 



As per claim 10 Marchesi teaches the limitation according to claim 1, wherein the panel body is unitarily formed (see FIG. 3). 

As per claim 23 Marchesi teaches the limitation according to claim 1, wherein the first and second effective widths are defined where the clip (second channel portion means 31, FIG. 3) is engaged with the projection (first channel portion means 29, FIG.3; see "defined where" as claimed, FIG. 3). 

As per claim 11 Marchesi teaches an architectural wall panel system comprising: 
a plurality of unitary panel bodies (panels 3, FIG. 1; these are considered exemplary) including at least a first panel body  and a second panel body;  
the first panel body including a generally rectangular face plate having an upper end, a lower end, a forward facing front side and a rearward facing rear side (see "generally rectangular" face plates of 3, 3, FIG. 1; these are recognized as having an "upper end" towards the top of the figure, a "lower end" towards the bottom, a "front surface" facing outward to the left, and a "rear surface", hidden from view, facing rearward towards the right), 

the second panel body including a generally rectangular face plate having an upper end, a lower end, a forward facing front side and a rearward facing rear side (see "generally rectangular" face plates of 3, 3, FIG. 1; these are recognized as having an "upper end" towards the top of the figure, a "lower end" towards the bottom, a "front surface" facing outward to the left, and a "rear surface", hidden from view, facing rearward towards the right), 
an upper flange (portion of panels proximate first channel portion means 29, FIG. 3) generally extending rearward from the upper end and including a transversely extending first projection (first channel portion means 29, FIG.3), the first projection (first channel portion means 29, FIG.3) having a forward facing front side and a rearward facing rear side (see front —leftward facing— side and rear —rightward facing— sides of means 29, FIG. 3); 
the clip (second channel portion means 31, FIG. 3) of the first panel body including a first leg (left side of 31, FIG. 3) extending toward the upper flange (portion of panels proximate first channel portion means 29, FIG. 3) and a second leg (right side of 31, FIG. 3) extending away from the upper flange, 
the first leg (left side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) of the first panel body being configured to engage (see left side of 31 "configured to engage" —or "capable of engaging"—, FIG. 3 ) the front 
the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) of the first panel body being configured to engage (see right side of 31 "configured to engage" —or "capable of engaging"—, FIG. 3 ) the second side of the first projection (first channel portion means 29, FIG.3) of the second panel body, 
the first and second legs of the clip (second channel portion means 31, FIG. 3) being spaced apart from one another and defining a minimum gap therebetween of a first effective width (see width between left and right sides of 31, FIG. 3), 
the front side and the rear side of the first projection (first channel portion means 29, FIG.3) being spaced apart and defining a minimum dimension therebetween of a second effective width (see width between left and right sides of 29, FIG. 3), 
the second effective width being greater than the first effective width (FIG. 3); and 
whereby the first and second legs of the clip (second channel portion means 31, FIG. 3) of the first panel body exert a pinching force on the first projection (first channel portion means 29, FIG.3) of the second panel body when said first projection (first channel portion means 29, FIG.3) is located between the first and second legs (see second and first effective width, and "exert" FIG. 3; note also "first rib means 17 of a panel is inserted into the concave housing 
In other words, the examiner's position is that Marchesi inherently performs the limitation of "exert a pinching force".
However, in the alternative, if Marchesi does not disclose "exert a pinching force", then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the panels of Marchesi by including the "pinching force" in order to maintain the panels in position when assembling and prevent their separation once installed.

As per claim 12 Marchesi teaches the limitation according to claim 11, wherein the first leg (left side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) is generally planar (see FIG. 3). 

As per claim 14 Marchesi teaches the limitation according to claim 11, wherein at least a part of the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends obliquely relative to the upper flange (see area between 31 and 17, FIG. 3). 

As per claim 15 Marchesi teaches the limitation according to claim 11, wherein at least a part of the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends obliquely relative to the upper flange (portion of panels proximate first channel portion means 29, FIG. 3) in the forward 

As per claim 16 Marchesi teaches the limitation according to claim 11, wherein the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends beyond a perimeter of the face plate defined by the lower end of the first panel body (see FIG. 3; note the elements extend rightwards—or "beyond" the perimeter defined at the left of the element). 

As per claim 17 Marchesi teaches the limitation according to claim 11, wherein the first leg (left side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends to a position on one side of a perimeter of the face plate defined by the lower end of the first panel body and the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) extends to a position on an opposing side of the perimeter defined by the lower end of the first panel body (see "opposing side" as broadly claimed, FIG. 3). 

As per claim 18 Marchesi teaches the limitation according to claim 11, wherein the first projection (first channel portion means 29, FIG.3) of the upper flange (portion of panels proximate first channel portion means 29, FIG. 3) is a double walled structure (see left and right walls at lead line 29, FIG. 3; this is recognized as "double walled"). 



As per claim 22 Marchesi teaches the limitation according to claim [[13]] --11--, wherein the first and second effective widths are defined where the clip (second channel portion means 31, FIG. 3) is engaged with the projection (first channel portion means 29, FIG.3; see "defined where" as claimed, FIG. 3). 

As per claim 20 Marchesi teaches an architectural wall panel system comprising: 
a plurality of unitary panel bodies (panels 3, 3 FIG. 1; these are considered exemplary) including at least a first panel body and a second panel body; 
the first panel body including a generally rectangular face plate having an upper end, a lower end, a forward facing front side and a rearward facing rear side (see "generally rectangular" face plates of 3, 3, FIG. 1; these are recognized as having an "upper end" towards the top of the figure, a "lower end" towards the bottom, a "front surface" facing outward to the left, and a "rear surface", hidden from view, facing rearward towards the right), 
a lower flange (portion of panels proximate second channel portion means 31, FIG. 3)  generally extending rearward from the lower end and including a clip (second channel portion means 31, FIG. 3) spaced apart from a terminal tail end 
the clip (second channel portion means 31, FIG. 3) including a first leg (left side of 31, FIG. 3) extending toward the upper flange (portion of panels proximate first channel portion means 29, FIG. 3) and a second leg (right side of 31, FIG. 3) extending away from the upper flange; 
the second panel body including a generally rectangular face plate having an upper end, a lower end, a forward facing front side and a rearward facing rear side (see "generally rectangular" face plates of 3, 3, FIG. 1; these are recognized as having an "upper end" towards the top of the figure, a "lower end" towards the bottom, a "front surface" facing outward to the left, and a "rear surface", hidden from view, facing rearward towards the right), 
an upper flange (portion of panels proximate first channel portion means 29, FIG. 3) generally extending rearward from the upper end and including a transversely extending first projection (first channel portion means 29, FIG.3) spaced apart from a terminal portion of the upper flange (portion of panels proximate first channel portion means 29, FIG. 3) by a rearwardly extending intermediate portion (housing means 15, FIG. 3), 
the first projection (first channel portion means 29, FIG.3) having a forward facing front side and a rearward facing rear side (see front —leftward facing— side and rear —rightward facing— sides of means 29, FIG. 3); 
the first leg (left side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) of the first panel body engaging the front side of the first 
the second leg (right side of 31, FIG. 3) of the clip (second channel portion means 31, FIG. 3) of the first panel body engaging the rear side of the first projection (first channel portion means 29, FIG.3) of the second panel body and forming a second seal (see right side "second seal" formed at 29 and 31; this is recognized as meeting Applicant's definition "seal is formed by contact and engagement" page 10, line 1 as originally filed), 
the terminal tail end of the lower flange (portion of panels proximate second channel portion means 31, FIG. 3)  engaging the intermediate portion and forming a third seal (see right side "third seal" formed at 15 and 39; this is recognized as meeting Applicant's definition "seal is formed by contact and engagement" page 10, line 1 as originally filed)), 
the first and second legs of the clip (second channel portion means 31, FIG. 3) being spaced apart from one another and defining a minimum gap therebetween of a first effective width (see width between left and right sides of 31, FIG. 3), the front and rear sides of the first projection (first channel portion means 29, FIG.3) being spaced apart and defining a minimum dimension therebetween of a second effective width (see width between left and right sides of 29, FIG. 3),

whereby the first and second legs of the clip (second channel portion means 31, FIG. 3) of the first panel body exert a pinching force on the first projection (first channel portion means 29, FIG.3) of the second panel body when said first projection (first channel portion means 29, FIG.3) is located between the first and second legs (see second and first effective width, and "exert" FIG. 3; note also "first rib means 17 of a panel is inserted into the concave housing means 15" [0037]; this is recognized as an at least somewhat "pinching" —or gripping— force) and provides the first, second and third seals (see "first", "second", and "third seal" as above identified). 
In other words, the examiner's position is that Marchesi inherently performs the limitation of "exert a pinching force".
However, in the alternative, if Marchesi does not disclose "exert a pinching force", then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the panels of Marchesi by including the "pinching force" in order to maintain the panels in position when assembling and prevent their separation once installed.

As per claim 21 Marchesi teaches the limitation according to claim 20, wherein the first and second effective widths are defined where the clip (second channel portion means 31, FIG. 3) is engaged with the projection (first channel portion means 29, FIG.3; see "defined where" as claimed, FIG. 3).

Response to Arguments
Applicant’s arguments with respect to claim 1-2, 5-12, 14-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8A-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/J. J. S./
Examiner, Art Unit 3633


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635